Citation Nr: 0927826	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  03-29 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1954.  The appellant in this matter is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the benefits sought on appeal.

This matter was previously remanded by the Board in April 2008 
to schedule a hearing for the appellant. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on the issue of entitlement to service 
connection for cause of death is required. A remand is 
necessary in this case in order to verify the Veteran's 
prisoner of war (POW) status and to secure a VA medical 
opinion.

The appellant's representative asserts the Veteran may have 
been a prisoner of war (POW) and requests verification of the 
Veteran's POW status (See July 2009 Post-Remand Brief). The 
Veteran's representative points to a "Veterans Universal 
Access Identification" card issued by VA that clearly 
identifies the Veteran was a service-connected POW.  A review 
of the claims file does not indicate or confirm the Veteran's 
POW status.  Therefore, further action on this matter is 
warranted.  

Secondly, the appellant's representative is requesting 
verification from the attending physician who was present at 
the time of the Veteran's death to provide reasons as to the 
cause of death, direct and contributory (See July 2009 Post-
Remand Brief).

As to this issue, the Board notes the attending physician, Dr. 
JJW, present at the time of the Veteran's death, submitted a 
statement, dated October 2002, in which he stated the Veteran 
was diagnosed with a brain tumor known as glioblastoma 
multiforme.  Dr. JJW stated the Veteran's condition was felt to 
be terminal.  Dr. JJW further stated that at the time of the 
Veteran's death, he was being treated for aspiration pneumonia, 
which was likely a direct consequence of his brain tumor.  Dr. 
JJW determined the cause of death was respiratory failure, 
likely due to worsening of this pneumonia.

As the attending physician has previously submitted a statement 
surrounding the cause of the Veteran's death, another opinion 
from this physician is not warranted.    The Court has held 
that the duty to assist is not a license for a fishing 
expedition to determine if there might be some unspecified 
information which could possibly support a claim. Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

However, the Board finds the September 2006 VA medical opinion 
regarding the cause of the Veteran's death and any relationship 
to the Veteran's service-connected disabilities relied on by 
the RO to be insufficient.  The VA examiner does not indicate 
that he had reviewed the claims file in its entirety, and does 
not give a rationale or bases for his opinion.  As such, a 
remand is in order to obtain a clarifying VA opinion in this 
matter.

As noted above, Dr. JJW stated the Veteran was diagnosed with a 
brain tumor known as glioblastoma multiforme, and at the time 
of his death was being treated for aspiration pneumonia.  Dr. 
JJW determined the cause of death was respiratory failure, 
likely due to worsening of this pneumonia.

The Veteran was service-connected for a gunshot wound of the 
right chest with retained foreign body, evaluated as 20 percent 
disabling; a gunshot wound to the back rated as an injury to 
Muscle Group I, evaluated as 10 percent disabling; a gunshot 
wound to the left ankle, evaluated as 10 percent disabling, a 
concussion rupture of the right ear drum resulting in constant 
and persistent tinnitus, evaluated as 10 percent disabling; 
healed scars of the right mandible, left arm, left thigh, and 
right malleolfix, all evaluated as non-compensably disabling, 
effective January 30, 1954.

Finally, the Board also notes that the appellant has 
consistently raised the issue that the Veteran was exposed to 
radiation at various times during his military career.  
However, in an August 2006 letter from the Defense Threat 
Reduction Agency, it was determined there was no record of the 
Veteran being exposed to radiation and Army records do not 
document his participation in U.S. atmospheric nuclear testing. 

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death. 38 C.F.R. § 
3.312.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related. 38 
C.F.R. § 3.312(b).  The contributory cause of death is one that 
contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disability, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability. 38 C.F.R. § 3.312(c)(2).  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as 
a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable of 
resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-
connected condition affects vital organs as distinguished from 
muscular or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be presumed.  Id.

A remand by the Board confers upon the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure compliance 
with the terms of the remand. See Stegall v. West, 11 Vet. App. 
268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC will ascertain if the 
appellant is in receipt of any VA, non-
VA, or other relevant medical or lay 
information which she wishes to submit 
in support of her claim, and she should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.

2.	The AMC/RO should determine the 
Veteran's former POW status in 
accordance with the procedures in M21-
1MR, Part II, Subpart V, Chapter 1, 
Section C., 13, and/or any other 
appropriate method of determining the 
Veteran's POW status.    

3.	Thereafter, the RO/AMC shall obtain a VA 
medical opinion by an appropriate 
physician. 

The examiner must review the claims 
folder, including a complete copy of 
this REMAND, and acknowledge such review 
in the examination report.

Based on a review of the record, whether 
it is at least as likely as not (i.e., a 
probability of 50 percent or greater) 
that the Veteran's service-connected 
disabilities were a contributory cause 
of the Veteran's death in that it either 
contributed substantially or materially 
to death, combined to cause death, or 
aided or lent assistance to the 
production of death.   

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.	Following such development, the RO/AMC 
should review and readjudicate the 
claim. See 38 C.F.R. § 4.2 If any such 
action does not resolve the claim, the 
RO/AMC shall issue the appellant a 
Supplemental Statements of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with her 
current appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999). 
No action is required of the appellant unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



